Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Registration Nos. 333-104315 and 333-150060) of our report dated March 19, 2010, with respect to the financial statements of Emergent Group Inc. and Subsidiaries appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. /s/ Rose, Snyder & Jacobs Rose, Snyder & Jacobs A Corporation of Certified Public Accountants Encino, California March 19, 2010
